Citation Nr: 1105967	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE


1. Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for pulmonary 
tuberculosis (TB). 

2. Whether an October 1970 rating decision denying entitlement to 
service connection for pulmonary tuberculosis contains clear and 
unmistakable error (CUE).


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an October 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which denied a claim of CUE with respect to October 1970 
and November 2006 rating decisions.   

The RO and the Veteran have suggested that the rating decisions 
of October 1970 (original denial) and November 2006 (denial of 
claim to reopen) should both be the focus of the CUE claim.  
However, as the November 2006 rating decision is not final, it 
cannot be revised on the basis of CUE. See 38 C.F.R. § 3.105.  In 
this regard, in February 2007 correspondence, the Veteran clearly 
expressed disagreement with the November 2006 rating decision, 
which denied service connection for lack of new and material 
evidence.  In the same November 2006 correspondence he also 
raised the issue of CUE as to the October 1970 rating decision, 
which denied his original claim for service connection for 
pulmonary TB.  The RO subsequently issued a VCAA notice with 
respect to the issue of CUE; a rating decision in October 2007 
denied CUE with respect to both, the October 1970 and November 
2006 rating decisions, and intertwined the CUE issue and new and 
material evidence issue.  The Veteran submitted a timely notice 
of disagreement with the October 2007 determination; a statement 
of the case was issued in April 2009; and the Veteran submitted a 
formal appeal (Form 9) in June 2009.  He again clearly indicated 
that he was appealing both the CUE determination (the basis of 
which is the October 1970 denial) and the November 2006 rating 
decision denying his claim to reopen.  Thus, based on the 
procedural history outlined above, and further taking into 
account the arguments raised by the Veteran, the Board has 
characterized the issues on appeal as set forth on the title page 
of this decision.  


FINDINGS OF FACT

1. An unappealed October 1970 rating decision denied service 
connection for pulmonary TB on the basis that the disease existed 
prior to service and that there was no showing of permanent 
aggravation.  

2. The additional evidence received since the October 1970 rating 
decision still does not related to an unestablished fact 
necessary to substantiate the claim; nor does it raise a 
reasonable possibility of substantiating the claim.  

3. The October 1970 rating decision insofar as it denied 
entitlement to service connection for pulmonary tuberculosis on 
the basis that it pre-existed service, was supported by the 
evidence of record at the time and was consistent with the 
applicable law and regulations extant at that time.

4. There is no showing that the RO misapplied the law, as it 
existed at the time of the October 1970 rating decision.


CONCLUSIONS OF LAW

1. The October 1970 rating decision which denied service 
connection for pulmonary tuberculosis is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. The additional evidence submitted since the October 1970 
rating decision is not new and material and, therefore, the claim 
for service connection for pulmonary TB is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The October 1970 rating decision denying entitlement to 
service connection for pulmonary tuberculosis did not contain 
CUE.  38 U.S.C.A. § 7105 (West 2002) 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

In general, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, the VCAA 
does not apply to claims of CUE.  This is true irrespective of 
whether the Board or the RO issued that decision. See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does 
not apply to Board CUE motions) and Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE claims, 
either).

With respect to the new and material evidence claim, the Veteran 
was provided formal VCAA notice in September 2006, prior to the 
issuance of the rating decision now on appeal, and again in 
November 2008.  These notice letters informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in her 
possession.  Also, consistent with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), this notice stated with specificity the basis of 
the previous final denial.  It provided the definitions of both 
new and material evidence and explained exactly the evidence 
necessary to reopen and prevail on a claim for service connection 
for the cause of death.  All known available evidence has been 
requested or obtained.  Thus, VCAA is satisfied. 38 U.S.C.A. §§ 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Further, as no disability rating or effective date will be 
assigned in the decision herein, there can be no possibility of 
any prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

All records relevant to the issues on appeal that are known and 
available have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



New and Material Evidence 

In an October 1970 rating decision, the RO denied the claim for 
service connection for pulmonary TB.  The Veteran did not appeal 
this decision by filing a notice of disagreement.  Thus, the 
October 1970 rating decision became final. See 38 U.S.C.A. § 
7105.  

In August 2006, the Veteran requested that his claim for service 
connection for pulmonary TB be reopened.  A November 2006 rating 
decision denied the Veteran's request on the basis that the 
evidence submitted was not new and material.  The Veteran 
subsequently submitted a timely notice of disagreement with 
respect to the issue of new and material evidence and 
contemporaneously raised the issue of CUE (the procedural history 
of which is outlined extensively above).  An SOC was issued in 
April 2009; the Veteran filed a VA Form 9 in June 2006; and the 
current appeal ensued. 
Despite the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
For claims filed on or after August 29, 2001, such as these 
claims, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claims.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

With these considerations, the Board must now review all of the 
evidence which has been submitted by the Veteran or otherwise 
associated with the claims file since the last final decision in 
October 1970. 

In the October 1970 rating decision, the RO denied the claim for 
service connection for pulmonary TB, finding that the Veteran's 
TB existed prior to service and that it was not aggravated 
therein.  

At the time of the October 1970 rating decision, the claims file 
included the Veteran's service treatment records.  These records 
show that the Veteran was inducted into the Army on December 1, 
1969, and that on December 4, 1969, four days into his active 
duty service, he was found to have a positive "tine" test; a 
repeat PPD intermediate test was also positive.  A 
contemporaneous chest x-ray revealed a left upper lobe lesion was 
suggestion of cavitation.  Numerous sputum cultures were obtained 
and no therapy was started.  The Veteran was subsequently 
admitted to the hospital on December 5, 1969.  

A January 1970 Narrative Summary from the Fitzsimons General 
Hospital indicates that the Veteran reported a history of night 
sweats, decreased appetite, and progressive weight loss since the 
late Spring of 1969.  The physician concluded that the Veteran 
had moderately advanced left upper lobe tuberculosis which 
existed prior to service.  The Veteran was started on triple 
therapy on February 2, 1970, with demonstrated improvement in his 
radiological status.  It was noted that three urine cultures and 
sputum tests were negative for TB.  The final diagnosis was 
tuberculosis of the lung, moderately advanced, left upper lobe, 
active 3 months, treated, and improved.  It was again noted that 
the disease was not incurred in the line of duty and that it had 
existed prior to service.  In April 1970, the Veteran was deemed 
medically unfit by the Medical Board and released from active 
duty. 

Since the October 1970 rating decision, additional evidence has 
been associated with the claims file in the form of statements 
from the Veteran.  In particular, in an October 2006 statement, 
the Veteran reported a history of breathing problems since 
leaving the military in 1970; however, since moving to Florida in 
1997, he stated that he no longer experienced such symptoms.  
Further, in a February 2007 letter, the Veteran stated that since 
there was "no evidence of an active disease of TB" in-service, 
the provisions of 38 C.F.R. § 3.370(b), which pertain to inactive 
pulmonary TB, should be applied here.  This aspect of the claim 
is discussed at length below with respect to the issue of CUE.  

The Board finds, as to the claim for entitlement to service 
connection for pulmonary TB, that the record does not contain any 
additional evidence of service incurrence that is not cumulative 
and redundant of the Veteran's contentions regarding service 
incurrence already of record.  The record does not contain any 
medical evidence that the Veteran's TB did not exist prior to 
service, and/or that it was permanently aggravated therein.  
Thus, there is no evidence submitted since the October 1970 
rating decision regarding the claim for service connection for a 
pulmonary TB that raises reasonable possibility of substantiating 
the claim. 38 C.F.R. § 3.156(a). Under this circumstance and in 
the absence of receipt of new and material evidence, the Board 
concludes that the application to reopen claim for service 
connection for must be denied. 38 C.F.R. 3.156(a).

Clear and Unmistakable Error

Again, the Veteran initially claimed service connection in July 
1970 for pulmonary tuberculosis.  The claim was denied by the RO 
in an unappealed October 1970 rating action, which the Veteran 
now challenges on the basis of CUE.  In particular, the Veteran 
contends that 38 C.F.R. § 3.370(b), the provisions of which apply 
to (inactive) pulmonary TB shown during active service, were 
misapplied by the RO.  

Based on the foregoing procedural history, the narrow question 
for consideration in this appeal is whether the October 1970 
rating decision contained CUE.  To this end, the laws and 
regulations pertaining to CUE claims will be outlined in the 
paragraphs that follow. 

An unappealed decision of the Regional Office (RO) or the Board 
becomes final and binding and is not subject to revision on the 
same factual basis in the absence of clear and unmistakable 
error.   Previous determinations which are final and binding will 
be accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior decision 
will be reversed or amended. 38 U.S.C.A. §§ 5109A, 7111 (West 
2002); 38 C.F.R. §§ 3.105, 20.1400 (2010).

To establish CUE, either the correct facts, as they were known at 
the time of the prior adjudication, were not before the 
adjudicator, or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The claimant, in short, must 
assert more than a disagreement as to how the facts were weighed 
or evaluated. Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).  Moreover, errors that would not have changed the 
outcome of the contested adjudication are harmless and, by 
definition, do not constitute CUE. Id.  Rather, CUE involves 
errors that are undebatable, such that reasonable minds could 
only conclude that the original decision was fatally flawed at 
the time it was made.  Russell, 3 Vet. App. at 313-314.

In determining whether there is CUE, the doctrine of resolving 
reasonable doubt in favor of the Veteran is not for application, 
inasmuch as error, if it exists, is undebatable, or there was no 
error within the meaning of 38 C.F.R. § 3.105(a). Russell, 3 Vet. 
App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' 
requires that error, otherwise prejudicial, must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 
"It must always be remembered that clear and unmistakable error 
is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

It is additionally noted that the determination regarding CUE 
must be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell at 314.  Evidence that was not of record at 
the time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in question 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of CUE 
has the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a).

Here, it is noted that the CFR provisions relating to inactive 
pulmonary tuberculosis have undergone revision since the time of 
the Veteran's original claim in 1970.  As noted above, CUE must 
be made based on the record and the law that existed at the time 
the decision was made.  Accordingly, at the time of the October 
1970 rating decision the following provision was in effect: 

Inactive Disease: Direct service connection is 
also appropriate for inactive tuberculosis 
disease where the Veteran was examined at the 
time of entrance into active service but X-ray 
was not made, or if made, is not available and 
there was no notation or other evidence of 
active or inactive reinfection type pulmonary 
tuberculosis existing prior to such entrance, 
it will be assumed that the condition occurred 
during service and direct service connection 
will be in order for inactive pulmonary 
tuberculosis shown by X-ray evidence during 
service in the manner prescribed in paragraph 
(a), providing minimal lesions are first shown 
after at least 6 months active service, 
moderately advanced lesions after 9 months 
active service, or far advanced lesions after 
12 months such service. 38 C.F.R. § 3.370(b) 
(1970).

As will be discussed below, there is no demonstration that the 
laws/regulations outlined above were incorrectly applied.  

In determining whether the rating October 1970 decision denying 
service connection for a pulmonary TB involved CUE, it is 
necessary to evaluate the evidence then of record.  In this 
regard, the claims folder in October 1970 contained the Veteran's 
service treatment records.  An April 1969 induction examination 
showed no findings with respect to pulmonary tuberculosis.  The 
Veteran entered into active service on December 1, 1969.  On the 
fourth day of his active duty, he was noted to have a positive 
Tine; repeated testing with PPD Intermediate was also positive.  
A contemporaneous chest x-ray revealed a left upper lobe lesion 
with suggestion of cavitation.  Numerous sputum cultures were 
obtained (with negative results) and no treatment was started.  
He was subsequently transferred to Fitzsimons Army Hospital on 
December 5, 1969, where a Tine test as well as a PPD Intermediate 
test were again positive.  The assessment was "observation for 
tuberculosis, left upper lobe, not proven."  

A December 1969 Narrative Summary from the Fitzsimmons Army 
Hospital notes that the Veteran was found to have abnormal 
routine chest x-rays which showed an infiltration in the upper 
left lobe.  The Veteran denied having any contact with people 
known to have tuberculosis, but he admitted to recent weight loss 
and tiredness.  Initial impression was possible TB and 
questionable fungal pulmonary disease by x-rays.  Final diagnosis 
was "observation for tuberculosis, left upper lobe, not 
proven."  

A December 5, 1970 Abbreviated Clinical Record shows that the 
Veteran had an abnormal chest x-ray; the x-ray taken in April was 
reportedly normal.   He reported that he had lost 12 pounds in 
the last two to three months and that he had been experiencing 
night sweats for 3 weeks.  No history of TB exposure was noted.  

In an April 1970 Narrative Summary from the Fitzsimons General 
Hospital, the Veteran reported that he began to experience night 
sweats and weight loss in the late Spring of 1969.  His only 
reported exposure to tuberculosis was from his aunt who had been 
diagnosed with TB approximately 4 to 5 years prior.  Upon 
admission, nine sputum tests were negative for AFB and skin tests 
were positive for PPD.  The physician noted that shortly after 
admission to the hospital in December 1969, it was felt that the 
Veteran had moderately advanced left upper lobe tuberculosis 
which existed prior to service.  Shortly after admission to the 
hospital in December, the Veteran was started on triple therapy 
and had since demonstrated improvement in his radiological 
status.  With respect to his present condition, the physician 
stated that the Veteran had a positive skin test and abnormal x-
ray prior to the onset of his basic training; he was transferred 
to the hospital where it was felt that he had pulmonary TB 
despite the fact that his sputnums were negative.  He had been on 
Initial Therapy Board (ITB) since February 1970 with some 
resolution in his chest x-ray since that time.  Final diagnosis 
was tuberculosis of the lung, moderately advanced, left upper 
lobe, active 3 months, treated and improved.  It was further 
noted that the disease had not been incurred in the line of duty 
and that it had existed prior to service.  

The Veteran was again hospitalized for TB at the Madison Veterans 
Administration Hospital in May 1970.  He was released in August 
1907.  A Narrative Summary report shows that the Veteran was 
found to have abnormal x-rays and a  positive Tine test a few 
days after he was inducted into the Army in December 1969.  He 
was then sent to Fitzsimons Hospital where numerous sputum tests 
were negative, but due to the abnormal x-rays, he was started on 
treatment.  On admission, there were no pathological findings on 
examination of the lungs and general physical examination was 
completely normal.  He was started on INH therapy.  It was noted 
that a June 1970 x-ray of the chest was stable.  The diagnosis 
was tuberculosis, pulmonary, left upper lobe, inactive.  

The Veteran was deemed medically unfit by the Medical Board in 
April 1970; he was subsequently released from active duty in 
August 1970 by reason of disability not of service origin.  

In August 1970 the Veteran submitted a claim for entitlement to 
service connection for pulmonary TB.  In a October 1970 rating 
decision, which is the subject of the CUE claim, the RO denied 
service connection, finding that the Veteran's pulmonary TB 
"noted possibly 4 days after going on active duty" was 
considered to be of pre-service origin.  The rating decision 
referenced the course of hospitalized as outlined extensively 
above.  

The Veteran's primary contentions, as expressed in his February 
2007 and October 2008 statements, are that the RO committed CUE 
in either failing to correctly apply 38 C.F.R. § 3.370(b), or in 
failing to properly weigh the evidence in determining that TB 
existed prior to service.  

With respect to the Veteran's latter contention, it is noted that 
a claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated to establish CUE. See Russell, 
supra.  In this regard, the record at the time of the October 
1970 rating decision clearly indicated that the Veteran's TB pre-
existed service.  This was confirmed by the Medical Board and by 
numerous physicians throughout the course of the Veteran's 
hospitalizations and TB treatment.  The facts at the time of the 
rating decision demonstrated that the Veteran had a normal chest 
x-ray in April 1969, but that he began to experience weight loss, 
tiredness, and night sweats in the Spring of 1969.  Approximately 
four day after entrance to active duty in December 1969 a routine 
chest x-ray was abnormal and a contemporaneous Tine test was 
positive.  Army physicians determined that the Veteran had 
moderately advanced left upper lobe tuberculosis which existed 
prior to service.  This was again confirmed in the April 1970 
Medical Board Proceedings report.  

In light of the foregoing, it can be concluded that the RO's 
determination that the Veteran's TB preexisted service was not 
undebatably incorrect as based on the facts then of record and 
the laws then in effect.  Here, the rating decision shows that 
the RO properly considered the Veteran's positive Tine test 
shortly after entry to service, the abnormal chest x-ray, the 
Veteran's complaints regarding weight loss/tiredness prior to 
entry to service, and the course of his hospitalization, and 
determined that the TB was of pre-service origin.  Further, even 
assuming, arguendo, that there was a dispute as to the weighing 
evidence, as noted above, such cannot be the basis for a CUE 
claim. 

With respect to the Veteran's primary contention, namely that the 
RO did not apply or misapplied 38 C.F.R. § 3.370(b), the Board 
concludes that the stringent requirements for a finding of CUE 
have not been satisfied in this case.  

In this regard, the October 1970 rating decision clearly shows 
that the RO considered all of the evidence of record, including 
those findings of the Medical Board, the Veteran's treating 
physicians, and the Veteran's own statements regarding his 
prodromal symptoms, and determined that TB existed prior to 
service.  Again, this was confirmed by numerous physicians on 
numerous occasions during the course of his TB treatment.  The 
Board concedes that pulmonary TB was not noted at the time of 
entrance into active service; however, 38 C.F.R. § 3.370(b) 
additionally contemplates, where there was no notation at the 
time of entrance, whether there was "other evidence" of active 
or inactive existing prior to service.  In this case, the RO 
determined that the "other" contemporaneous medical evidence of 
record, including a positive Tine test and abnormal chest x-ray 
within four days of entry to active service, demonstrated that 
the TB pre-existed entrance.  In other words, the positive Tine 
test in conjunction with the abnormal chest x-ray, which showed 
moderately advanced pulmonary TB, were so close in proximity to 
the Veteran's entrance to service, that one could reasonably find 
that such disease not only pre-existed service but that it was 
essentially noted contemporaneous with his entry to service.  

Based on the unequivocal medical findings and facts, there is no 
indication that the RO failed to apply the correct statutory and 
regulatory provisions to the correct and relevant facts at the 
time of the October 1970 rating decision.  Again, to achieve CUE, 
it must be found that entitlement to service connection was 
undebatable, and that no reasonable person could have reached 
another result.  As already discussed, such is not the case here.


ORDER

As new and material evidence has not been submitted to reopen the 
previously denied claim of service connection for pulmonary 
tuberculosis, the appeal is denied.

The October 1970 rating decision denying service connection for 
pulmonary tuberculosis having not been shown to contain CUE, the 
appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


